On May 4, 1989, it was ordered that the said defendant be punished by imprisonment in the Montana State Prison for the offenses of Count I: Deviate Sexual Conduct (Felony), Count II: Deviate Sexual Conduct (Felony), and Count III: Deviate Sexual Conduct (Felony); for a term of twenty (20) years on each count to be served concurrently. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of $20.00 for this conviction pursuant to statute Section 46-18-236, MCA. The Clerk of District Court is hereby ordered to deliver the said sum of $20.00 to the Treasurer of this County.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that as to Count III: Deviate Sexual Conduct, a Felony, the sentence shall be ten (10) years in Montana State Prison, all suspended, and to run consecutive to Counts I and II. All conditions as stated in the May 4, 1989 judgment will remain the same and the defendant shall also continue with any sex offender program deemed appropriate by the staff of Montana State Prison.
*10DATED this 19th day of March, 1996.
The purpose of this amendment is so that when the defendant is released from Montana State Prison, he will still be under supervised probation status.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Robert E. Fries for representing himself in this matter.